Citation Nr: 0203515	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-04 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of $8,484.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from September 1952 to 
June 1956, November 1960 to November 1970, and from June 1972 
to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Effective from September 1, 1982, the appellant was paid 
VA compensation benefits; notice of his entitlement was 
accompanied by information, which set forth factors affecting 
the right to payment, including the effect of incarceration 
on benefits.

3.  In March 2000 the RO reduced compensation payments 
effective March 31, 1998.  This resulted in the current 
overpayment of $8,484.

4.  The veteran's failure to timely notify the VA of his 
incarceration and his continued acceptance of the full rate 
of compensation benefits are not shown by the evidence of 
record to constitute fraud, misrepresentation of a material 
fact, or bad faith.


CONCLUSION OF LAW

The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.962(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts of this case are not in dispute.  A review of 
the evidence of record discloses that the RO in March 1983 
awarded the appellant VA compensation benefits, effective 
from September 1, 1982.  When the appellant was notified of 
his award of compensation benefits by letter dated in May 
1983, VA Form 21-8764 was enclosed.  VA Form 21-8764 contains 
information about the right to receive compensation benefits.  
The appellant was advised regarding the factors affecting the 
right to payment.  Specifically, that form indicates that VA 
would discontinue benefits payable to a person who is 
incarcerated in a Federal, State, or local penal institution 
in excess of 60 days as a result of a felony or misdemeanor 
conviction.

In January 2000, VA informed the appellant that the VA had 
learned that he had been incarcerated following a felony 
conviction and that the applicable law required the reduction 
of an award of compensation benefits effective the 61st day 
of incarceration.  He was given 60 days to submit additional 
evidence.  In February 2000, the penal institution verified 
that the appellant had been convicted of a felony and was 
confined beginning in January 1998.

An award action was initiated to reduce the appellant's 
compensation benefits, effective from March 1, 1998, the 61st 
day of his incarceration.  An overpayment in benefits was 
created following this adjustment to the appellant's award.  
The appellant was advised of the overpayment in compensation 
benefits in the calculated amount of $8,484.  

In December 2000, the Committee denied the appellant's 
request for waiver of the overpayment.  This determination 
was predicated upon the Committee's finding that the 
appellant acted in bad faith in the creation of the 
indebtedness.  In this context, the Committee informed the 
appellant that he failed to timely notify VA of his 
conviction, although he was previously advised when he was 
eligible to receive compensation that his benefits would be 
reduced after the 61st day of incarceration for a felony.  
The appellant's failure to notify VA of his conviction, and 
his continued acceptance of the full rate of compensation 
benefits created the overpayment.

Analysis

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving compensation must notify the 
VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).  As a direct result of the 
appellant's failure to promptly report his incarceration, he 
has been overpaid compensation benefits in the calculated 
amount of $8,484.00.

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of compensation benefits at issue.  
The law precludes waiver of recovery of an overpayment or 
waiver of collection of the any indebtedness where any one of 
the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. 1.962(b) (2001).

The appellant in his substantive appeal stated that when he 
was incarcerated it had been 15 years since he received VA 
Form 21-8764.  He indicated that he did not remember 
receiving the form and that when he was arrested this form 
was the furthest thing from his mind.

After a review of the evidence of record, and the contentions 
presented by the appellant, it is the opinion of the Board 
that there is no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  The Board does not find the necessary intent on 
the part of the veteran that satisfies the criteria under 38 
C.F.R. 1.962(b).  This does not mean that he may not be found 
at fault in its creation, but merely indicates that the acts, 
which led to its creation, do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or bad 
faith.  The appellant's failure to timely report information 
relevant to his conviction led to the creation of the 
overpayment, but such action does not automatically preclude 
the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 
38 U.S.C.A. § 5302(a).  


ORDER

Waiver of recovery of the overpayment of compensation 
benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith and to this extent only, the 
appeal is granted.


REMAND

The next issue which must be addressed is whether collection 
of the current debt would be contrary to the principles of 
equity and good conscience.  If there is no indication of 
fraud, misrepresentation or bad faith, as in this case, 
recovery of overpayments of benefits under laws administered 
by the Secretary of Veterans Affairs is prohibited if the 
Secretary determines that recovery would be against equity 
and good conscience.  38 U.S.C.A. 5302(a); 38 C.F.R. § 1.965 
(2001).  

The Board notes that the appellant has not been provided an 
opportunity to submit information relevant to consideration 
of the application of the standard of "equity and good 
conscience."  

Also, there was a substantial change in the law during the 
pendency of this claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Committee has not had the opportunity to 
review the veteran's claim in conjunction with the VCAA.

In light of the foregoing, and to ensure due process of law, 
the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R 3.102, 
3.156(a), 3.159 and 3.326(a)) are fully 
complied with and satisfied. 

2.  The appellant should be provided with VA 
Form 20-5655, Financial Status Report to 
submit in support of his waiver request.  He 
should be requested to provide complete 
responses to each particular noted therein.

3.  Thereafter, the Committee should 
readjudicate the appellant's claim with 
consideration of the standard of equity and 
good conscience.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this matter.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



